Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 February 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy Feb’ry 28th 1811

your Letter of Novbr 16th was an unexpected pleasure, for after yours of october the 13th, I had given up the Idea of receiving a line from you untill june, or july. you may easily imagine that your Letter was not only an unexpected, but a welcome guest, and the more so as it came drest in smiles of more content, than some of your Letters.
I do not however wonder at your dislike of a climate so cold, and so frozen, when your constitution used to Shiver under the cold of our winters, and the hottest Days of our climate were only salubrious to you. I know not what to say to console you; or to reconcile You to your situation. If I should remind you of sterns sterling, why I should only be like the comforters of Jobe.
“Hope springs Eternal in the Human Breast” and to that solace I must recommend you. The hope of returning to your family and Friends—let that cheer your drooping spirits, and invigorate you to go through the remaining period of your sojourn.
I mourn with you, the berevement you have experienced. Letters from me, and from your other Friends, must have e’er this, have been the bearers of the Melancholy tydings; and I would not renew your Greif by a recapitulation of them. you have consolation in the safety of your Sister Pope, and her infant Daughter, to which I hope will soon be added, that of Mrs Boyde, and mrs Buchana.
I intend writing to you, and to my son by every opportunity which occurs, if my health will permit, as I find Letters get to you; altho not in order of date. yet sooner or later, as yours do to me, and I have to acknowledge yours of Jan’ry 7th May 13th june 2d july the 9th july 19th october 13th october 23d and last of all novbr 16th
we have a severe season here, ever since the begining of this Month, a prodigious quantity of snow, and now severely cold.
I have a pleasure this moment which I wish you could share. your two sons entering joyous from Church to dine with us. George. Grandmamma how are you? I hope better. Yes child. o Grandmamma—I have most read my Eyes out. how? why yesterday I read through two vol’ms of popes works. You must have read them so fast, as not to remember their contents, but to convince me that he did, he began repeating so much that I was obliged to stop him in order to write. Then comes John and I Grandmamma have most read through the American Reader, a new Book which I gave him, a selection alltogether American. George grows a fine Boy, quite handsome. his uncle and Aunt Cranch are constantly attentive to him, never from home, more than a day or half a day, watchfull of his Morals, and his Manners. at his Age too much attention cannot be paid to both; George who is fond of reading loud Spends all his Evenings in reading to his Aunt, and when the weather will not permit of his going to School. Mrs Cranch has written to you; and so have the children by mr Erving.
you tell us that little Charles appeard in the Character of Bacchus at the Ball, given by the French Ambassador George wants to know how he was drest? and if he had to act any part?
George does not like the Character, for altho Charles figure might entitle him to it.—there are so many disgusting stories related of him; that he does not relish his Brothers appearing in it. he presumes that he was represented with Clusters of Grapes and a horn as he is said to have first taught the use of the vine, and the cultivation of the Earth, the only laudible actions he recollects about him.he thinks a Cupid with his wings, and Bow, and quiver, would have comported more with delicacy; and refinement, as well as the Simplicity of Childhood”
what do you think of master Georges opinion?
Kiss the dear Boy for me, and remind him that Russia is not his home, but that he has near and dear Relatives in a country, to which I hope he will again be transported in safety, together with his dear parents, to Gladen the heart /  of your truly affectionate / Mother
Abigail Adams—
PS—my Love to your sister to whom I have written before

